Citation Nr: 0021028	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  91-39 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	William T. Bogue, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

In a decision dated in January 1996, the Board denied service 
connection for PTSD.  The appellant appealed this decision to 
the United States Court of Appeals for Veterans Claims ("the 
Court").  In July 1998, the Secretary filed a motion for 
remand and to stay further proceedings pending a ruling on 
the motion.  An Order of the Court dated in March 1999 
granted the motion for remand and vacated the Board's 
decision.  In the Court's order, the Board was instructed to 
provide a determination as to whether or not the veteran 
engaged in combat.

On appeal the veteran appears to have raised the issue of 
entitlement to service connection for schizophrenia.  This 
issue, however, is not currently developed or certified for 
appellate review.  Accordingly, this matter is referred to 
the RO for appropriate consideration.  


FINDING OF FACT

There currently is no justiciable case or controversy before 
the Board for active consideration.


CONCLUSION OF LAW

The appeal of the claim of entitlement to service connection 
for PTSD is moot. 38 U.S.C.A. § 7104 (West 1991). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In February 1999, while the case was in appellate status the 
RO received a letter from the U.S. Armed Services Center for 
Research of Unit Records indicating that the veteran's base 
camp had been involved in combat.  The RO also received 
medical reports, submitted by Thomas A. Grieder, M.D., of the 
VA Medical Center in West Los Angeles, California, dated in 
November 1998 and April 1999, reflecting a diagnosis of PTSD.  
In light of such evidence, the RO in May 1999, without first 
establishing that they had jurisdiction, simply granted 
service connection for PTSD and assigned a 100 percent 
evaluation, effective January 18, 1990.  

The RO's award represents the maximum schedular evaluation 
which can be awarded, and no further appeal is before the 
Board.  Hence, the claim of entitlement to service connection 
for PTSD is dismissed for lack of a justiciable claim.  38 
U.S.C.A. § 7104 (West 1991).


ORDER

The appeal is dismissed.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

